Citation Nr: 1431584	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-29 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1971.  The matters of service connection for hearing loss and tinnitus and an increased rating for PTSD are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 50 percent from August 20, 2007.  The matter of entitlement to a TDIU rating is before the Board on appeal from a November 2010 rating decision by the Chicago VARO.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development is needed for VA to fulfill its duty to assist the Veteran with the development needed to substantiate his claims.  

At the April 2014 hearing, the Veteran testified that he receives ongoing psychiatric treatment from the Hines VA Medical Center (MC).  A review of the record found he attends weekly group and individual therapy sessions, and receives regular psychiatric and psychological evaluations, but the most recent records of such VA treatment in the record are dated in October 2012.  Outstanding records of VA treatment are pertinent evidence, constructively of record, and must be secured.  In addition, the Veteran testified that there were outstanding records of private audiological treatment, and indicated he was seeking a private medical opinion supporting his claims of service connection for hearing loss and tinnitus.  As it appears no evidence of that nature has yet been received and considering its critical nature, an attempt to secure such evidence for the record is also necessary on remand.

On May 2010 VA audiological examination, it was noted that the Veteran did not have tinnitus complaints; the examiner noted that he experienced only "normally occurring ear noises."  As the Veteran appears to have consistently claimed tinnitus (described as a buzzing or ringing which began while serving in Vietnam), clarification of this finding is needed.

Finally, on the most recent March 2013 VA psychiatric examination, the Veteran did not report any suicidal ideation, and was found to exhibit only moderate symptoms of PTSD.  In April 2014, he submitted a copy of the March 2013 examination report with annotations indicating he has no capacity to function socially due to his inability to deal with crowds, increased anger outbursts and irritability, and recent episodes of suicidal thoughts.  The Board notes that the March 2013 VA examiner also did not comment on the impact the Veteran's PTSD has on his ability to pursue substantially gainful employment, and none of the prior opinions on the matter addresses a September 2010 VA examination note which indicates the Veteran's PTSD impedes his ability to perform tasks consistent with his prior education, training, and experience.  As his PTSD appears to have increased in severity since the most recent VA examination (which is deemed inadequate), a new examination is required.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit, or provide identifying information and releases necessary for VA to secure, any records of private treatment he has received for a hearing loss or tinnitus disability, to specifically include the nexus opinions he indicated he would obtain at the April 2014 hearing.  The AOJ must also secure for the record complete clinical copies of all records of VA treatment the Veteran has received for PTSD (those not already in the record) since October 2012 (at the Hines VAMC).

2.  The AOJ should forward the record to the VA audiologist who examined the Veteran in May 2010 for review and an addendum medical advisory opinion.  Based on review of the entire record, the examiner should provide an opinion clarifying the May 2010 findings indicating the Veteran did not complain of tinnitus at the time.  Specifically, the examiner should explain the term "normally occurring ear noises" (i.e., what distinguishes such complaints from a finding of tinnitus).  If that provider is unavailable, the AOJ should arrange for the Veteran to be examined by another audiologist to secure the opinion sought.

All opinions must include rationale.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the current severity of his PTSD.  The entire record must be reviewed in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent (and of any other symptoms of similar gravity).  The examiner should reconcile any differences in Global Assessment of Functioning (GAF) scores noted in the record with symptoms then found.  Also, if there are conflicting scores within a specific period of time, the conflicts must be resolved.

The examiner should also comment on the effect that PTSD symptoms have on social and occupational functioning.  The examiner should specifically opine whether the Veteran's PTSD prevents him from obtaining or maintaining substantially gainful employment.  The examiner must express agreement or disagreement with the September 2010 examination note regarding his employability, with explanation that cites to factual data.

All opinions must include rationale.

4.  The AOJ should then review the record and readjudicate the claims (to include the issue of entitlement to a TDIU rating).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

